Citation Nr: 9903941	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-23 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance, or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty during World War II and he 
died in April 1989.  The appellant is the widow of the 
deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant, who was born in 1929, has disabilities 
which include severe arthritis in multiple joints, congestive 
heart failure and morbid obesity.

2.  She is not bedridden, however, and she is able to dress 
and undress herself, keep herself clean, feed herself, and 
attend to the wants of nature without the care and assistance 
of another person on a regular basis.

3.  However, she is substantially confined to her home by 
reason of disabilities which are reasonably certain will 
remain throughout her lifetime.


CONCLUSIONS OF LAW

1.  The requirements for special monthly pension benefits 
based on the need for regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1502(b), 1541(d) (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (1998).

2.  The requirements for special monthly pension benefits 
based on account of being housebound have been met.  38 
U.S.C.A. §§ 1502(c), 1541(e) (West 1991); 38 C.F.R. 
§ 3.351(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been found entitled to improved pension as 
the surviving spouse of the deceased veteran.  38 U.S.C.A. 
§ 1541 (West 1991).

Increased pension benefits are payable to a surviving spouse 
who needs regular aid and attendance.  38 U.S.C.A. § 1541(d), 
(e) (West 1991); 38 C.F.R. § 3.351(a)(5) (1998).  The 
appellant is in need of regular aid and attendance if she is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
consideration of whether she is blind or is so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether she is a patient in a nursing 
home because of mental or physical incapacity; or whether she 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502(b) (West 1991); 38 C.F.R. § 3.351(b), (c) (1998).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the appellant to dress 
or undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed herself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect herself 
from hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the appellant has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish she is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the U. S. Court of 
Veterans Appeals has held that it is logical to infer there 
is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).

If the appellant is not eligible for increased payment due to 
the need for regular aid and attendance, increased pension 
will nonetheless be awarded if she is permanently housebound 
by reason of disability.  38 U.S.C.A. § 1541(e) (West 1991).  
This requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises (or 
ward or clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the surviving spouse's lifetime.  38 C.F.R. 
§ 3.351(f) (1998).

In this case, the appellant contends that she is in need of 
regular aid and attendance and/or is housebound.  She alleges 
that she cannot manage on her own, that she requires the use 
a cane and walker, and that in general, she is desperately in 
need of help because her physical condition is getting worse.  
See Statement in Support of Claim, VA Form 21-4138, dated 
September 20, 1996.

After a review of the record, the Board concludes that the 
appellant is not entitled to an increased rate of pension 
benefits due to the need for regular aid and attendance.  
Although the Board recognizes that she suffers from severe 
arthritis and congestive heart failure, and morbid obesity, 
as shown on three aid and attendance ("A & A") examinations 
conducted between December 1995 and June 1996, the criteria 
for granting special monthly pension benefits for regular aid 
and attendance are quite specific.  The medical findings 
reported on the aforementioned A & A examinations did not, in 
substance, reflect these examiners' opinions that she was 
bedridden or that she was unable to take care of her personal 
needs (dressing, bathing, going to the bathroom, eating).  
However, the most recent A & A examination report obtained by 
the RO in September 1996 found that she could not walk in and 
out of her house unassisted due to physical limitations 
caused by her severe arthritis in the hips, back and 
shoulders.

Likewise, although she uses a cane and a walker to get around 
her house, the medical evidence reported on the A & A 
examinations does not establish that she requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance which by reason of her disabilities 
cannot be done without the aid of another.  Additionally, it 
is not shown that she has a mental or physical impairment 
which requires assistance on a regular basis to protect 
herself from hazards or dangers incident to her daily 
environment.

Moreover, the appellant has not contended or demonstrated 
that she has a visual impairment or that she is a patient 
living in a nursing home.

As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The appellant's disabilities do not debilitate her 
to the extent that she requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. §§ 3.351(b), (c), 3.352(a).  Accordingly, the 
appellant does not qualify for special monthly pension based 
the need for regular aid and attendance.

However, in this case, the Board finds that given her age and 
disabilities, she is essentially housebound.  It appears from 
the facts presented that while she is able to ambulate with 
the assistance of a cane and walker, the decline in her 
physical well-being has rendered her unable to leave the home 
alone.  The Board notes the A & A examination reports 
essentially reflect that her disabilities are progressive and 
not subject to any real improvement.  Thus, resolving all 
reasonable doubt in her favor, the Board concludes that the 
appellant's disabilities debilitate her to the extent that 
she is housebound due to those disabilities as specified by 
the criteria in 38 C.F.R. § 3.351(f).  Accordingly, the 
appellant qualifies for special monthly pension on account of 
being housebound.


ORDER

The appellant is entitled to special monthly pension benefits 
on account of being housebound, but is not entitled to 
special monthly pension based on the need for regular aid and 
attendance.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

